
	

115 HR 2052 : PRIVATE Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2052
		IN THE SENATE OF THE UNITED STATES
		May 25, 2017Received; read twice and referred to the Committee on Armed ServicesAN ACT
		To amend the Uniform Code of Military Justice to prohibit the wrongful broadcast or distribution of
			 intimate visual images.
	
	
 1.Short titleThis Act may be cited as the Protecting the Rights of IndiViduals Against Technological Exploitation Act or the PRIVATE Act. 2.Prohibition on wrongful broadcast or distribution of intimate visual images (a)ProhibitionSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 917 (article 117 of the Uniform Code of Military Justice) the following new section (article):
				
					917a.Art. 117a. Wrongful broadcast or distribution of intimate visual images
 (a)ProhibitionAny person subject to this chapter who— (1)knowingly and wrongfully broadcasts or distributes an intimate visual image of a private area of another person who—
 (A)is at least 18 years of age at the time the intimate visual image was created; (B)is identifiable from the image itself or from information displayed in connection with the image; and
 (C)does not explicitly consent to the broadcast or distribution of the intimate visual image; (2)knows or reasonably should have known that the intimate visual image was made under circumstances in which the person depicted in the intimate visual image retained a reasonable expectation of privacy regarding any broadcast or distribution of the intimate visual image; and
 (3)knows or reasonably should have known that the broadcast or distribution of the intimate visual image is likely—
 (A)to cause harm, harassment, intimidation, emotional distress, or financial loss for the person depicted in the intimate visual image; or
 (B)to harm substantially the depicted person with respect to that person’s health, safety, business, calling, career, financial condition, reputation, or personal relationships,
								is guilty of wrongful distribution of intimate visual images and shall by punished as a
 court-martial may direct.(b)DefinitionsIn this section (article):  (1) Broadcast The term broadcast means to electronically transmit a visual image with the intent that it be viewed by a person or persons.
							
								(2)
								Distribute
 The term distribute means to deliver to the actual or constructive possession of another person, including transmission by mail or electronic means.
 (3)Intimate visual imageThe term intimate visual image means a photograph, video, film, or recording made by any means that depicts a private area of a person.
							
								(4)
								Private area
 The term private area means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple. (5)Reasonable expectation of privacyThe term reasonable expectation of privacy refers to circumstances in which a reasonable person would believe that an intimate visual image of a private area of the person would not be broadcast or distributed to another person.
							.
 (b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 917 (article 117) the following new item:
				
					
						917a. 117a. Wrongful broadcast or distribution of intimate visual images..
			Passed the House of Representatives May 24, 2017.Karen L. Haas,Clerk.
